














ASSET PURCHASE AGREEMENT










By and Between

HIGHLAND BUSINESS SERVICES, INC.

a Nevada corporation, as “Buyer”

and

ZIPADI TECHNOLOGIES, LLC

a Utah limited liability company, as “Seller”





ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made effective and entered into
as of the 25th day of July, 2011 by Highland Business Services, Inc. a Nevada
corporation (“Buyer”), and Zipadi Technologies, LLC a Utah limited liability
company (“Seller”).  Seller and Buyer are individually and collectively
sometimes referred to in this Agreement as a “Party” and the “Parties,”
respectively.




WITNESSETH




WHEREAS, the Seller has created and developed intellectual property to provide a
digital publishing and software delivery platform;




WHEREAS, the Seller desires to sell certain assets defined in Section 2.1 of
this Agreement (“Purchased Assets”), subject to the terms and conditions of this
Agreement;




WHEREAS, the Buyer desires to purchase the Purchased Assets, subject to the
terms and conditions of this Agreement;




WHEREAS, Seller is currently in default to its senior secured lender, The Norton
Family Living Trust (“Norton”) with Norton’s loan being the only encumbrance on
the Purchased Assets, but Norton has agreed to accept the consideration outlined
herein in lieu of any litigation against Zipadi or exercising its other legal
rights against Zipadi.  




NOW, THEREFORE, in consideration of the mutual promises and covenants, the
Parties, intending to be legally bound thereby, agree as follows:




1. Definitions.  As used in this Agreement, the following terms shall have the
following meanings:




1.1. “Best Efforts” means the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to ensure that such result
is achieved as expeditiously as possible; provided, however, that an obligation
to use Best Efforts under this Agreement does not require the Person subject to
that obligation to take actions that would result in a materially adverse change
in the benefits to such Person of this Agreement and the Contemplated
Transactions.




1.2. “Closing Date” means the date and time as of which the Closing actually
takes place.




1.3. “Consent” means any approval, consent, ratification, waiver, or other
authorization.




1.4. “Contemplated Transactions” means all of the transactions contemplated by
this Agreement, including:




a. The sale of the Purchased Assets by Seller to Buyer;







b.The execution, delivery and performance of the Bill of Sale and Assignment
Agreement;




c. The performance by Buyer and Seller of their respective obligations under
this Agreement;




d. The release of any security interest in the assets by Norton; and




e. Buyer’s acquisition and ownership of the Purchased Assets.




1.5. “Encumbrance” means any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, or exercise of any other attribute of ownership.




1.6. “Governmental Body” shall mean any (i) federal, state, local, provincial,
territorial, municipal, foreign, or other government, (ii) governmental or
quasi-governmental authority of any nature or (iii) other body (including
privately constituted arbitral tribunals) exercising any statutory,
administrative, judicial, arbitrative, legislative, police, regulatory, or
taxing authority or power.




1.7. “Liens” means any pledge, hypothecation, lien, preference, priority,
security interest, mortgage, lien (statutory or otherwise), option, pledge,
security agreement, easement, covenant, restriction or other similar encumbrance
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any lease having substantially the same effect as any of
the foregoing) including liens or other rights with respect to cash collateral
or other security deposit arrangements.




1.8. “Person” means an individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity or Governmental Body.




1.9. “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.




1.10. “Purchase Price” has the definition outlined in Section 2.2 of this
Agreement.




1.11. “Purchased Assets” has the definition outlined in Section 2.1 of this
Agreement.




1.12. “Representative” means any director, officer, employee, agent, consultant,
advisor, or other representative of such Person, including legal counsel,
accountants and financial advisors.




1.13. “Threatened” means a claim, Proceeding, dispute, action, or other matter
will be deemed to have been “Threatened” if any  demand or statement has been
made (orally or in





writing) or any notice has been given (orally or in writing), or if any other
event has occurred or any other circumstances exist, that would lead a prudent
Person to conclude that such a claim, Proceeding, dispute, action or other
matter is likely to be asserted, commenced, taken, or otherwise pursued in the
future.







2. Sale and Transfer of Purchased Assets; Closing.




2.1. Purchased Assets.  Subject to the terms and conditions of this Agreement,
at the Closing, Seller will sell, assign, and transfer the following assets to
Buyer, and Buyer will purchase such assets from Seller in their present as-is
condition as follows (collectively the “Purchased Assets”): (a) all intellectual
property assets of Seller, including, but not limited to the source code for the
operation and development of the Zipadi digital publishing platform; (b) all
licenses to run and operate any corollary programs and software within the
Zipadi framework; (c) a fully paid non-assessable irrevocable license for use in
commercial purposes to the tradename and trademarks of “Zipadi” in connection
with Buyer’s future use of the Purchased Assets; and (d) any goodwill related to
the foregoing assets.  




2.2. Purchase Price; Assumption of Certain Assumed Liabilities.  




a. The purchase price ("Purchase Price") for the Purchased Assets shall be FOUR
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($450,000.00), to be paid by Buyer as
follows:




By Highland Business Services, Inc.’s issuance of a convertible promissory note
(“Note”) to Norton.  Pursuant to the Note, Buyer shall have the right, at its
option, to convert the entire outstanding principal amount of the Note and
accrued interest thereon into fully-paid and non-assessable shares of Common
Stock, $0.001 par value per share of Buyer (OTCBB: HGLB) ("Common Stock") at the
Conversion Price, at any time before the Maturity Date by providing five (5)
days’ notice to Norton.  The "Conversion Price" shall be determined by the
previous fourteen (14) day average closing price based on the date of the
Company’s notice of conversion to Lender. Upon a conversion, Norton shall be
entitled to a number of shares of Common Stock determined by dividing (x) the
then outstanding principal amount of the Note and accrued interest thereon by
(y) the Conversion Price. In order to finalize the conversion, Norton shall
surrender the Note in exchange for delivery of the Common Stock certificate. A
partial optional conversion of this Note shall not be permitted. Consistent with
Rule 144(d), in the event of a conversion at Company’s option, Holder’s holding
period for the Note can be tacked on to satisfy the six (6) month restriction on
Company’s common stock.




b.   Subject to the terms and conditions of this Agreement, at the Closing,
Buyer will not assume any liabilities, commitments or obligations of any kind
related to the operation of Seller’s business.




2.3. Allocation of Purchase Price.  Buyer and Seller agree that the Purchase
Price will be allocated among the Purchased Assets for all purposes (including
tax and financial accounting) in accordance with the Allocation Schedule
attached hereto as Schedule 2.3.  Buyer and Seller shall file all tax returns in
a manner consistent with such allocation and shall use their reasonable efforts
to sustain such allocation in any subsequent tax audit or dispute.  Each party
agrees to





notify the other parties in the event that any Governmental Body takes or
proposes to take a position for tax purposes that is inconsistent with the
allocations set forth on Schedule 2.3, as revised from time to time.







2.4. Closing.  The purchase and sale (“Closing”) provided for in this Agreement
will take place on or before August 1, 2011 (the “Closing Date”), or at such
other time as the Parties may agree.  Failure to consummate the purchase and
sale provided for in this Agreement on the date determined pursuant to this
Section 2.4 (Closing) will not result in the termination of this Agreement and
will not relieve either Party of any obligation under this Agreement.  Further,
neither party may delay or interfere with the proposed Closing in order to
terminate this Agreement solely for the reason of not accomplishing the Closing
Date outlined in this Section.




2.5. Seller’s Closing Obligations.  At the Closing, Seller will deliver to
Buyer:




a. the Purchased Assets, free and clear of encumbrances; and




b. Bill of Sale and Assignment Agreement in the form of Exhibit B executed by
Seller.




2.6. Buyer’s Closing Obligations.  At the Closing, Buyer will deliver to
Seller/Norton:




a. The Purchase Price by way of a fully executed convertible promissory note, in
the form of Exhibit A; and




b. Bill of Sale and Assignment Agreement in the form of Exhibit B executed by
Buyer.




3. Representations and Warranties of Seller.  Seller represents and warrants to
Buyer as follows:




3.1. Corporate Existence.  Seller is a Utah limited liability company duly
organized, validly existing, and in good standing as required by its ownership
of the Purchased Assets.




3.2. Enforceability.  This Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.
 Upon the execution and delivery by Seller of the documents required to be
delivered pursuant to Section 2.6 (collectively the “Seller’s Closing
Documents”), the Seller’s Closing Documents will constitute the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms.




3.3. Seller’s Authority.  Seller has the absolute and unrestricted right, power,
authority, and capacity to execute and deliver this Agreement and the Seller’s
Closing Documents and to perform its obligations under this Agreement and the
Seller’s Closing Documents.




3.4. No Consent.  Seller is not, nor will be, required to give any notice to or
obtain any Consent from any Person, other than that received from Norton, in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.  







3.5. Title to Purchased Assets.  Seller has good and valid title or a valid
license to all of the Purchased Assets, free and clear of any Encumbrances,
specifically referencing the acknowledgement from Norton regarding the release
of any security interest in the Purchased Assets, upon consummation of the
Contemplated Transactions.   




3.6. No Proceedings.  No pending Proceeding has been commenced against Seller
with respect to the Business or may have the effect of preventing, making
illegal, or otherwise interfering with, any of the Contemplated Transactions,
nor to Seller’s Knowledge, has any such proceeding been Threatened.




3.7. Compliance with Laws.  Seller has in the conduct of the business complied
and is, in all material respects, in compliance with all laws and orders
relating to or applicable to the business; and Seller, to its Knowledge, has
received no written or oral, notification or communication from any Governmental
Body, and no claims have been filed (or, to Seller’s Knowledge, Threatened to be
filed) by any Governmental Body, (i) asserting that Seller is not in compliance
with any law or (ii) threatening to revoke any Permit owned or held by Seller,
nor, to Seller’s Knowledge, is any Proceeding or investigation pending with
respect to the foregoing.




3.8. Taxes.  There are no Liens or Encumbrances for unpaid taxes on any
Purchased Assets.




3.9. No Broker.  Seller and its agents have incurred no other obligations or
liabilities, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.  




3.10. No Representation Untrue.  No representation made hereunder contains any
untrue statement or omits to state a material fact necessary to make the
statements, in light of the circumstances in which they were made, true and
correct.




4. Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as follows:




4.1. Corporate Existence.  Buyer is a Nevada corporation duly organized, validly
existing, and in good standing.




4.2. Enforceability.  This Agreement constitutes the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
 Upon the execution and delivery by Buyer of the documents required to be
delivered pursuant to Section 2.7 (collectively the “Buyer’s Closing
Documents”), the Buyer’s Closing Documents will constitute the legal, valid and
binding obligations of Buyer, enforceable against Seller in accordance with
their respective terms.







4.3. Buyer’s Authority.  Buyer has the absolute and unrestricted right, power,
authority, and capacity to execute and deliver this Agreement and the Buyer’s
Closing Documents and to perform its obligations under this Agreement and the
Buyer’s Closing Documents.




4.4. No Broker.  Buyer and its agents have incurred no other obligations or
liabilities, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.




4.5. No Representation Untrue.  No representation made hereunder contains any
untrue statement or omits to state a material fact necessary to make the
statements, in light of the circumstances in which they were made, true and
correct.




5. Covenants of Seller Prior to Closing Date.




5.1. Exclusivity.  The opportunity to acquire the Purchased Assets is exclusive
to Buyer (and its permitted successors and assigns).  The exclusivity outlined
herein is a material inducement to Buyer entering into this Agreement.  Until
the earlier of (a) termination of this Agreement or (b) the Closing Date, as may
be extended, Seller shall not solicit, negotiate, act upon or entertain in any
way an offer from any other person or entity to purchase the Purchased Assets or
the Business (an "Alternate Transaction"), or furnish any information to any
other potential acquirer in that regard; and Seller will promptly (within 24
hours) notify Buyer upon the receipt of an unsolicited competing offer in
respect of an Alternate Transaction and of the proposed terms of the offer.
 Seller represents and warrants to Buyer as follows: (i) Seller has ceased and
caused to be terminated any existing discussions, negotiations or other
activities with any parties with respect to any Alternate Transaction; and (ii)
Seller, nor any of its agents or representatives has any agreement in principle,
understanding or other obligation to proceed with an Alternate Transaction.
 Seller agrees to indemnify and hold Buyer and its affiliates harmless against
any third party who claims that the proposed acquisition of the Purchased Assets
by Buyer wrongfully interferes with its right to acquire Seller or any of its
assets or business.  




5.2. Interim Operations of Seller. Prior to the Closing Date, unless Buyer has
previously consented in writing thereto:




a. Seller will not with respect to the Purchased Assets: (i) acquire, sell,
license, abandon, fail to maintain or otherwise dispose of, any material
property or assets, tangible or intangible (other than in the Ordinary Course of
Business), or (ii) mortgage or encumber any property or assets.




b. Seller will not deplete or waste the Purchased Assets, subject to normal
business operation; and




c. No material adverse change shall have occurred in the Purchased Assets.







5.3. Interim Affirmative Covenants of Seller. Prior to the Closing Date, unless
Buyer has previously consented in writing thereto, Seller shall (a) operate its
business in the ordinary course of business consistent with past practices; (b)
use commercially reasonable efforts to preserve substantially intact its
business operations; and (c) use its commercially reasonable efforts to maintain
and keep its properties and assets in as good a condition as at present.




5.4. Seller’s Notification.  Between the date of this Agreement and the Closing
Date, Seller will promptly notify Buyer in writing if Seller becomes aware of
any fact or condition that causes or constitutes a breach of any of Seller’s
representations and warranties as of the date of this Agreement, or if Seller
becomes aware of the occurrence after the date of this Agreement of any fact or
condition that would cause or constitute a breach of any such representation or
warranty had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition.  During the same period,
Seller will promptly notify Buyer of the occurrence of any breach of any
covenant of Seller in this Section 5 or the occurrence of any event that may
make the satisfaction of the conditions impossible or unlikely.




5.5. Best Efforts. Between the date of this Agreement and the Closing Date,
Seller will use its Best Efforts to adhere to the covenants in this Section 5
and to cause the conditions herein to be satisfied.




6. Covenants of Buyer




6.1. Covenants of Buyer Prior to Closing Date.  Between the date of this
Agreement and the Closing Date, Buyer will use its Best Efforts to cause the
conditions herein to be satisfied.




7. Conditions Precedent to Buyer’s Obligation to Close.  Buyer’s obligation to
purchase the Purchased Assets and to take the other actions required to be taken
by Buyer at Closing is subject to the satisfaction, at or prior to the Closing,
of each of the following conditions (any of which may be waived by Buyer, in
whole or in part, by a writing signed by Buyer):




7.1. Accuracy of Representations and Warranties.  All of Seller’s
representations and warranties in this Agreement must have been accurate in all
material respects as of the date of this Agreement, and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date.




7.2. Allocation of Purchase Price.  Buyer and Seller shall have agreed on the
allocation of the Purchase Price among the Purchased Assets as outlined on
Schedule 2.3.




7.3. No Material Adverse Change.  No material adverse change shall have occurred
in the Purchased Assets.  Seller shall have not sold, depleted or wasted any of
the Purchased Assets, except as contemplated by this Agreement.







7.4. No Liens; Encumbrances.  The Purchased Assets shall be delivered to Buyer
free and clear of all Liens and Encumbrances, specifically acknowledging
Norton’s consent to this sale.




7.5. Seller’s Performance.




a. All of the covenants and obligations that Seller is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
duly performed and complied with in all material respects.




b. Each document required to be delivered pursuant to this Agreement must have
been delivered, and each of the other covenants and obligations hereunder must
have been performed and complied with in all respects.




7.6. No Proceedings.  Since the date of this Agreement, there must not have been
any Proceeding commenced or Threatened against Seller that may have the effect
of preventing, making illegal, or otherwise interfering with any of the
Contemplated Transactions.  




7.7. Force Majeure.  There shall not have been any fire, accident or other
casualty, civil commotion, riot, act of God or the public enemy, or any change
in the Purchased Assets, which would have a material adverse effect on the
operation of the Purchased Assets.




8. Conditions Precedent to Seller’s Obligations to Close. Seller’s obligation to
sell the Purchased Assets and to take the other actions required to be taken by
Seller at the Closing is subject to the satisfaction, at or prior to Closing, of
each of the following conditions (any of which may be waived by Seller, in whole
or in part, by a writing signed by Seller):




8.1. Accuracy of Representations and Warranties.  All of Buyer’s representations
and warranties in this Agreement must have been accurate in all material
respects as of the date of this Agreement, and must be accurate in all material
respects as of the Closing Date as if made on the Closing Date.




8.2. Buyer’s Performance.




a. All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
duly performed and complied with in all material respects.




b. Each document required to be delivered pursuant to this Agreement must have
been delivered, and Buyer must have delivered the convertible promissory note to
Norton.







9. Survival; Remedies.  




9.1. Survival.  All representations, warranties, covenants, and obligations
(specifically including, but not limited to, post-Closing obligations) in this
Agreement, any supplemental notifications provided by Seller, and any other
certificate or document delivered pursuant to this Agreement, will survive the
Closing.




9.2. Specific Performance.  The Parties agree that if any of the provisions of
this Agreement were not performed in accordance with the specific terms or were
otherwise breached, irreparable damage would occur, no adequate remedy at law
would exist and damages would be difficult to determine, and that the
non-breaching Party will be entitled to specific performance of the terms
hereof. The Parties waive any requirement for the posting of a bond in
connection with any Proceeding seeking specific performance; provided, however,
that nothing in this Section 9.2 will affect the right of any of the Parties to
seek recovery against any Party hereto, at law, in equity or otherwise, with
respect to any covenants, agreements or obligations to be performed by such
Party or Parties after the Closing Date.




10. Indemnification.




10.1. Indemnification by Seller.  




a. From and after the Closing, Seller shall indemnify and hold harmless Buyer
and its respective successors and permitted assigns, and the officers,
employees, directors, managers, members, partners and stockholders
(collectively, the “Buyer Indemnitees”) for the amount of any and all Losses
incurred by any of Buyer Indemnitees based upon: (i) any breach of or inaccuracy
in the representations and warranties of Seller in this Agreement or any
agreements or documents executed and delivered by Seller in connection herewith;
(ii) any breach of the covenants or agreements of Seller contained in this
Agreement or any agreements or documents executed and delivered by Seller in
connection herewith; (iii) any indebtedness of Seller; (iv) any Pre-Closing
taxes of Seller notwithstanding any tax-related disclosures appearing on any
schedule; (v) any liability arising from an Alternate Transaction or any claim
made by a third-party regarding Buyer’s acquisition of the Purchased Assets;
(vi) any liability of Seller related to any claims regarding the validity of the
Contemplated Transactions; and (vii) any contingent liabilities of Seller.  




b. Notwithstanding any other provision to the contrary, any Losses arising under
Section 10.1(a)(i) and the indemnification rights of the Buyer Indemnitees shall
not exceed the Purchase Price.





 

  

10.2. Indemnification by Buyer.  




a. From and after the Closing, Buyer will indemnify and hold harmless Seller,
Norton and their respective successors and permitted assigns, and their
officers, employees, directors, managers, members, partners, trustees, heirs and
personal representatives (collectively, the “Seller Indemnitees”) from and
against, and will pay to the Seller Indemnitees the amount of, any and all
Losses incurred by any of the Seller Indemnitees based upon (i) any breach of or
inaccuracy in the representations and warranties of Buyer contained in this
Agreement or any agreements or documents executed and delivered by Buyer in
connection herewith, (ii) any breach of the covenants or agreements of Buyer
contained in this Agreement or any agreements or documents executed and
delivered by Buyer; (iii) the failure by Buyer to comply with any law, in
connection with the consummation of the transactions contemplated by this
Agreement; (iv) any Indebtedness of Buyer or other obligation of Buyer incurred
after the Closing Date; (v) any contingent liabilities of Buyer; and (vi) any
Assumed Liabilities.




b. Notwithstanding any other provision to the contrary, any Losses arising under
Section 10.2(a)(i) and indemnification rights of the Seller Indmenitees shall
not exceed the Purchase Price.




10.3. Mutual Waiver of Indirect and Consequential Damages.  In no event shall
(a) the Seller have any liability to the Buyer Indemnitees or (b) the Buyer have
any liability to the Seller Indemnitees, for any consequential, special,
incidental, indirect, exemplary or punitive damages, lost profits or similar
items.  




11. Tax Matters.




11.1. Cooperation on Tax Matters. Reference is made to Section 6.6 of this
Agreement.  Seller shall be responsible for all taxes arising from its operation
of the business through the Closing.  Buyer shall be responsible for all taxes
arising from its operation of its business at the Alton Facility after the
Closing.




11.2. Payment of All Taxes Resulting From Sale of Purchased Assets.  Seller
shall pay in a timely manner all Taxes resulting from or payable in connection
with the sale of the Purchased Assets pursuant to this Agreement, regardless of
the Person on whom such taxes are imposed by legal requirements.
 Notwithstanding the foregoing, Seller shall pay in a timely manner all income
Taxes arising from any gain it realizes on its sale of the Purchase Assets
pursuant to this Agreement.







12. General Provisions.




12.1. Expenses.  Except as otherwise provided in this Agreement, each Party to
this Agreement will bear its respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, Representatives,
counsel and accountants.  In the event of breach of this Agreement, the
obligation of each Party to pay its own expenses will be subject to any rights
of such Party arising from a breach of this Agreement by the other Party.




12.2. Disclosure.  Except as specifically required by law, the parties agree
that this Agreement and the Contemplated Transactions hereunder shall be kept
confidential and no public announcement of this transaction shall be made until
such time that it is legally required.




12.3. Notices.  All notices, requests, demands and other communications to be
given under this Agreement must be in writing and will be deemed duly given,
unless otherwise expressly indicated to the contrary in this Agreement, (i) when
personally delivered or (ii) one (1) Business Day after having been dispatched
by a nationally recognized overnight courier service, addressed to the parties
or their permitted assigns at the following addresses (or at such other address
or number as is given in writing by any party to the others) as follows:













If to Seller:




Zipadi Technologies, LLC

________________

________________

Attn: Bryan Ferre



 

If to Buyer:




Highland Business Services, Inc.

201 Avenida Fabricante

San Clemente, CA 92672

Attn: Wright Thurston, CEO




with a copy (which shall not constitute notice) to:




Donald J. Stoecklein

Emerald Plaza

402 West Broadway

Suite 690

San Diego, CA  92101







12.4.





Further Assurances.  The Parties agree (i) to furnish upon request to each other
such further information, (ii) to execute and deliver to each other such other
documents, and (iii) to do such other acts and things, all as the other Party
may reasonably request for the purpose of carrying out the intent of this
Agreement and the Contemplated Transactions.  




12.5. Waiver.  Subject to the limitations set forth in Sections 10.1, 10.2 and
10.3, the rights and remedies of the Parties to this Agreement are cumulative
and not alternative.  Neither the failure nor any delay by any Party in
exercising any rights, power, or privilege under this Agreement or the documents
referred to herein will operate as a waiver of such right, power or privilege.
 To the maximum extent permitted by applicable law, (a) no claim or right
arising out of this Agreement or the documents referred to herein can be
discharged by one Party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by such Party; (b) no waiver that may be
given by a Party will be applicable except in the specific instance of which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.




12.6. Entire Agreement and Modification. This Agreement and the schedules and
exhibits hereto and the other documents delivered by the Parties in connection
herewith contain the complete agreement between the Parties hereto with respect
to the transactions contemplated hereby and thereby and supersede all prior
agreements and understandings between the Parties hereto with respect thereto,
including the Letter of Intent dated February 25, 2011.  Notwithstanding the
foregoing, in the event of termination of this Agreement prior to the Closing,
any confidentiality agreement executed by Buyer or its representatives for the
benefit of Seller shall remain in full force and effect in accordance with its
terms.  This Agreement may be amended or modified only by an instrument in
writing duly executed by Seller and Buyer.




12.7. Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective heirs or successors, as the
case may be, and assigns, but is not assignable by any party without the prior
written consent of the other parties hereto.  Notwithstanding the foregoing,
Buyer may assign its interest herein to a third party that is controlled by, or
under common control with, Buyer; provided, however, that the Note issued as
consideration hereunder is issued by Highland Business Services, Inc. (OTCBB:
HGLB).




12.8. Third Party Beneficiaries. Each Party hereto intends that this Agreement
does not benefit or create any right or cause of action in or on behalf of any
Person other than the Parties hereto and the rights created by way of the
convertible promissory note in favor of Norton hereunder.







12.9. Section Headings; Construction.  The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement.  All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require.  Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.




12.10. Time of the Essence.  With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.




12.11. Fees. The prevailing Party in any action to interpret or enforce this
Agreement or in any dispute arising out of this Agreement shall be entitled to
an award of costs and expenses incurred in connection with investigating and
participating in such Action, including without limitation reasonable attorneys'
fees.




12.12. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision will be interpreted to be only so
broad as is enforceable.




12.13. Governing Law.  This Agreement and the Contemplated Transactions will be
governed by the laws of the State of Nevada, without regard to conflicts of laws
principles.  










12.14. Counterparts; Facsimile/E-Mail Transmission.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. A signature of a
party transmitted by facsimile or e-mail shall constitute an original for all
purposes.











IN WITNESS WHEREOF, Buyer and Seller have executed, this Asset Purchase
Agreement as of the day and year first above written.

BUYER:




Highland Business Services, Inc.,

a Nevada corporation

 




By: /S/ Wright W. Thurston

      Wright W. Thurston, CEO







SELLER:




Zipadi Technologies, LLC,

a Utah limited liability company







By: /S/ D. Bryan Ferre

      D. Bryan Ferre, CEO










Acknowledged and Agreed solely as to

Norton’s position as a lender to Zipadi:







The Norton Family Living Trust




 

/S/ John P. Norton

 

Name: John P. Norton

Title: Trustee











List of Schedules




2.3

Purchase Price Allocation







List of Exhibits




A

Convertible Promissory Note




B

Bill of Sale and Assignment/Assumption Agreement





SCHEDULE 2.3

ALLOCATION OF PURCHASE PRICE




No.

Asset

$ Allocation

1.

Zipadi Framework IP







2.

Corollary Software Licenses







3.

Fully paid, non-assessable, irrevocable License to “Zipadi” Tradename and
Trademarks










Buyer:

Seller:




Highland Business Services, Inc.,

Zipadi Technologies, LLC

a Nevada corporation

a Utah limited liability company







/S/ Wright W. Thurston

/S/ D. Bryan Ferre

Wright W. Thurston, CEO

D. Bryan Ferre, CEO








Exhibit B

bill of sale AND ASSIGNMENT




THIS BILL OF SALE AND ASSIGNMENT (the “Bill of Sale”) is executed and delivered
this 1st day of August, 2011, by Zipadi Technologies, LLC a Utah limited
liability company (“Seller”) and Highland Business Services, Inc. a Nevada
corporation (“Buyer”).   




This Bill of Sale is executed and delivered pursuant and subject to the Asset
Purchase Agreement (the “Agreement”) dated as of July 25, 2011, between Buyer
and Seller.  All capitalized terms used but not defined in this Bill of Sale
shall have the meanings assigned such terms in the Agreement.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:




1.

 Seller hereby conveys, grants, bargains, sells, transfers, assigns and delivers
unto the Buyer forever, all of its right, title and interest in the following:
(a) all intellectual property assets of Seller, including, but not limited to
the source code for the operation and development of the Zipadi digital
publishing platform; (b) all licenses to run and operate any corollary programs
and software within the Zipadi framework; (c) a fully paid non-assessable
irrevocable license for use in commercial purposes to the tradename and
trademarks of “Zipadi” in connection with Buyer’s future use of the Purchased
Assets; and (d) any goodwill related to the foregoing assets (“Purchased
Assets”). Such right, title and interest in the Purchased Assets are conveyed
and transferred by Seller to the Buyer free and clear of any Encumbrances.  




2.

Buyer does hereby expressly accept the Purchased Assets.




3.

The terms and conditions of the Agreement are hereby incorporated by reference.




IN WITNESS WHEREOF, the parties by their duly authorized representatives, has
executed this Bill of Sale and Assignment as of the date set forth above.




Buyer:

Seller:




Highland Business Services, Inc.,

Zipadi Technologies, LLC

a Nevada corporation

a Utah limited liability company







/S/ Wright W. Thurston

/S/ D. Bryan Ferre

Wright W. Thurston, CEO

D. Bryan Ferre, CEO









